Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite use of “and/or” as linking terms in an ambiguous way. It is not clear whether the applicant intended to combine two elements together to get a combination or whether the applicant intended to choose or select an element from the identified elements in an alternative way (one or the other). For example, claim 1 recites, “sending a radio bearer establishment and/or a security configuration to the UE”. It is not clear which part to send from “a radio bearer establishment” and/or “a security configuration to the UE” as presented in the claim in order to appraise boundary and scope of the claimed limitation because, the recited limitation is linked ambiguously with “and/or” and it is effectively rendering claim 1 indefinite. Similarly, claim 6 uses ambiguous linking terms “and/or” and therefore claims 1 and 6 are rendered indefinite.  
Claims 3 and 8 recite “the radio bearer and a security configuration in a same message”. It is not clear whether the applicant intended to reference “the security configuration” recited in in respective claim 1 and 6 or a new security configuration. The recited phrase “a security configuration” failed to link with a proper antecedent basis to refer or link with “the security configuration” in claim 1 or 6. Furthermore, “a same message” render the claim ambiguous, because it is not clear whether “same” refers to another identical or similar message or in contrary a single message. 
Claims 2-4 and 7-10 depending from their corresponding independent claims, failed to cure these deficiencies and therefore they are rendered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,075,749. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations 1-10 of the current application are generic to their respective limitation of claims 1-6 in U.S. Patent No. 11,075,749.

Current App. No:. 17/366098
US. Pat. No.: 11075749
1. A method in a base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the method comprising the following steps: receiving a derived security key from a mobility management entity; and sending, based on the received derived security key, a radio bearer establishment and/or a security configuration to the UE..
2. The method of claim 1, wherein the derived security key is received in an Initial Context Setup Request message.
4. The method of claim 1, wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key.
1. A method in a base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the method comprising the following steps: receiving a derived security key from a mobility management entity, wherein the derived security key is received in an Initial Context Setup Request message, and wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key; and sending, based on the received derived security key, a radio bearer establishment and/or and a security configuration to the UE.
3. The method of claim 1, wherein sending the radio bearer establishment and a security configuration comprises sending the radio bearer establishment and a security configuration in a same message or in different messages.
2. The method of claim 1, wherein sending the radio bearer establishment and a security configuration comprises sending the radio bearer establishment and a security configuration in a same message or in different messages.
5. The method of claim 1, further comprising sending an initial context setup complete message to the mobility management entity.
3. The method of claim 1, further comprising sending an initial context setup complete message to the mobility management entity.
6. A base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the base station comprising: a receiver configured to receive a derived security key from a mobility management entity; and a transmitter configured to send, based on the received derived security key, a radio bearer establishment and/or a security configuration to the UE.
7. The base station of claim 6, wherein the derived security key is received in an Initial Context Setup Request message.
9. The base station of claim 6, wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key.
4. A base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the base station comprising: a receiver configured to receive a derived security key from a mobility management entity, wherein the derived security key is received in an Initial Context Setup Request message, and wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key; and a transmitter configured to send, based on the received derived security key, a radio bearer establishment and/or and a security configuration to the UE.
8. The base station of claim 6, wherein the transmitter is further configured to send the radio bearer establishment and the security configuration in a same message or in different messages.
5. The base station of claim 4, wherein the transmitter is further configured to send the radio bearer establishment and the security configuration in a same message or in different messages.
10. The base station of claim 6, wherein the transmitter is further configured to send an initial context setup complete message to the mobility management entity.
6. The base station of claim 4, wherein the transmitter is further configured to send an initial context setup complete message to the mobility management entity.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Pudney et al. (Hereinafter referred to as Pudney, US. Pub. No.: US 20090067628 A1).

As per claim 1:
AAPA teaches a method in a base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station ([0004] Preferably, the security context for the protection of the UP/RRC traffic between a UE and the serving eNodeB (i.e. a radio base station in an EPS-architecture) is also based on said security key, K_ASME. The procedure to establish the UP/RRC security context involves deriving a key called K_eNB, from which the encryption key K_eNB_UP_enc is derived for protecting the UP (User Plane), i.e. the end user data transferred over EPC and E-UTRAN, as well as the encryption key, K_eNB_RRC_enc, and the integrity protection key, K_eNB_RRC_int, for protecting the RRC (Radio Resource Control), the method comprising the following steps:
receiving a derived security key from a mobility management entity (0008: According to an exemplary known solution, the K_eNB is derived by the MME from the K_ASME and the NAS_D_SEQ used by the MME in the NAS SERVICE ACCEPT message, and the UE derives the same K_eNB by retrieving the sequence number, NAS_D_SEQ, from the NAS SERVICE ACCEPT message and performing the same K_eNB derivation as the MME. The MME transfers the K_eNB to the eNodeB when it sets up the S1-connenction to the eNodeB); and
sending, a radio bearer establishment and/or a security configuration to the UE (0006: In the signals S5, the eNodeB establishes the radio bearer with the UE).

AAPA does not explicitly disclose said sending the radio bearer establishment and/or the security configuration to the UE is based on the received derived security key. AAPA, in analogous art however, discloses said sending the radio bearer establishment and/or the security configuration to the UE is based on the received derived security key ([0086, 0090-0092]:  If the token meets predetermined criteria, the eNodeB 5 can determine that the mobile terminal/UE has the right to transfer a small quantity of data in the uplink (prior to full conventional authentication of the UE with the core network 3). The token is also used by the eNodeB 5 to configure a route for an uplink data packet from the mobile terminal 1/UE to the appropriate UPE 9; [0098-0102]:  The authentication procedure may generate a master cipher key which is then used to derive cryptographically separate keys for each of the ciphered links 32,34 and 36 using a key derivation algorithm. The key derivation algorithm may ensure that knowledge of a key used to protect a particular link does not reveal any information about any of the keys used to protect other links.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed method of establishing a security key for protecting traffic between a User Equipment (UE) disclosed by AAPA to include said sending the radio bearer establishment and/or the security configuration to the UE is based on the received derived security key.
This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide ([0016] According to a fifth aspect of the invention, there is provided a telecommunications network including a plurality of access points and a network core, wherein a plurality of telecommunications devices are registered with a network and communicate with the network core via the access points, characterised in that an authentication procedure between one of the devices and the network core generates a master cipher key which is used to derive cryptographically separate keys for a plurality of ciphered links between the device and the network core and to allows the access point to be authenticated with a security store of the network in a similar manner to which a SIM or USIM of a mobile terminal/UE is authenticated with the network in a 2G, 2.5G or 3G mobile telecommunications network as suggested by Pudney (0014-0016).

As per claim 2:
AAPA discloses wherein the derived security key is received in an Initial Context Setup Request message (0006: the MME sends the Initial Context Setup Request to the eNodeB).

As per claim 3:
AAPA discloses wherein sending the radio bearer establishment and a security configuration comprises sending the radio bearer establishment and a security configuration in a same message or in different messages (0006: In the signals S5, the eNodeB establishes the radio bearer with the UE; 0008: The MME transfers the K_eNB to the eNodeB when it sets up the S1-connenction to the eNodeB).

As per claim 4:
AAPA discloses wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key ([0003]: A functional entity of the EPS-architecture called the ASME (Access Security Management Entity) may e.g. be co-located with the MME, and the ASME receives and stores the security key K_ASME derived from the CK/IK-keys confined in the home network. From the security key, K_ASME, the ASME derives an NAS security context used to protect the NAS signalling, i.e. the Non Access Stratum signaling between the MME of the Evolved Packet Core (EPC) network and a UE. The NAS security context contains parameters for the encryption and integrity protection of the NAS signalling, such as K_NAS_enc, K_NAS_int, as well as uplink and downlink sequence numbers, NAS_U_SEQ and NAS_D_SEQ, and the sequence numbers are used to prevent replay of old messages, as well as for input to the encryption and integrity protection procedures. The ASME provides the MME with the NAS security context, and one NAS security context is kept in the MME, and a corresponding NAS security context is kept in the UE, and the replay protection, integrity protection and encryption are based on that the sequence numbers of the NAS security contexts of the MME and UE are not reused. [0008] According to an exemplary known solution, the K_eNB is derived by the MME from the K_ASME and the NAS_D_SEQ used by the MME in the NAS SERVICE ACCEPT message, and the UE derives the same K_eNB by retrieving the sequence number, NAS_D_SEQ, from the NAS SERVICE ACCEPT message and performing the same K_eNB derivation as the MME).

As per claim 5:
AAPA discloses sending an initial context setup complete message to the mobility management entity ([0006]: returns an Initial Context Setup Complete-message to the MME in signal S7).

As per claims 6-10:
Claims 6-10 are directed to a base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the base station having substantially similar claimed limitation features corresponding to respective limitations in claims 1-5 respectively, and therefore claims 6-10 are rejected with the same rationale given above to reject claims 1-5.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494